 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOAQUIN MARTINEZ,                                   No. 2:16-CV-0831-JAM-DMC-P
12                      Plaintiff,
13          v.                                           ORDER
14   J. LIZARRAGA, et al.,
15                      Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are plaintiff’s motion for the appointment of counsel

19   (Docs. 27 and 31). Also before the court are plaintiff’s motions for an extension of time to file a

20   first amended complaint (Docs. 28 and 31). Plaintiff’s motions for injunctive relief (Docs. 29 and

21   30) are addressed by separate findings and recommendations issued herewith.

22                  The United States Supreme Court has ruled that district courts lack authority to

23   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

24   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

25   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

26   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

27   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

28   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the
                                                        1
 1   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

 2   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

 3   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 4   of counsel because:

 5                   . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                     articulate his claim. The facts he alleged and the issues he raised were not
 6                   of substantial complexity. The compelling evidence against Terrell made it
                     extremely unlikely that he would succeed on the merits.
 7
                     Id. at 1017.
 8

 9                   In the present case, the court does not at this time find the required exceptional

10   circumstances. As explained in the November 2, 2018, order, the court finds plaintiff’s complaint

11   currently does not state any claim upon which relief can be granted. Therefore, the court cannot

12   conclude plaintiff is likely to succeed on the merits of his claims. Nor can the court make any

13   assessment of the legal or factual complexity involved in this case absent an operable pleading

14   sufficient for service on defendants. Finally, while plaintiff alleges he suffers a mental illness

15   making it difficult for him to litigation this action, plaintiff also states he is being treated for his

16   mental illness by prison officials. To the extent plaintiff’s mental illness necessitates additional

17   time to comply with court deadlines, the court will accommodate reasonable requests for

18   extensions of time.

19                   In that regard, plaintiff seeks additional time to file a first amended complaint

20   pursuant to the court’s November 2, 2018, order. Good cause appearing therefore, plaintiff’s
21   requests will be granted.

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         2
 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.    Plaintiff’s requests for the appointment of counsel (Docs. 27 and 31) are

 3   denied;

 4                 2.    Plaintiff’s requests for an extension of time (Docs. 28 and 31) are granted;

 5   and

 6                 3.    Plaintiff shall file a first amended complaint within 30 days of the date of

 7   this order.

 8

 9

10   Dated: January 9, 2019
                                                       ____________________________________
11                                                     DENNIS M. COTA
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
